Case: 3:19-cv-00234-NBB-RP Doc #: 132-6 Filed: 10/26/20 1 of 3 PageID #: 989




                    Exhibit F
Case: 3:19-cv-00234-NBB-RP Doc #: 132-6 Filed: 10/26/20 2 of 3 PageID #: 990




                                                        rn
                                                        \LI
                                               MHM Serwlces, Inc
October 12, 2016

Amy Woods, MD
2460 Church Street
Byhalia, MS 38611

Dear Dr. Woods,

MHM Health Professionals, a wholly owned subsidiary of MHM Services, Inc. ("MHM"), is pleased to offer you a
Per-Diem position as a Site Medical Director within our Centurion of Mississippi contract. This is an exempt
position and details of the offer are explained as follows:

INCORPORATION OF OTHER DOCUMENTS
This Offer Letter specifically incorporates and adopts all of the terms contained in the Employee Handbook and
Code of Business Conduct ("Handbook") as if same were fully set forth herein. In the event of a conflict of any of
the terms of this Offer Letter and the Handbook, the terms of the Handbook shall govern.

DATE OF EMPLOYMENT
Your immediate acceptance of this offer would confirm your start date as October 17, 2016. This offer is contingent
upon successful verification of licensure requirements, successful drug test and NCIC background screening as
applicable and successful NPDB (National Practitioner Data Bank} check as applicable. Please note that, if
required for your position, you will be expected to present an unexpired CPR certification and tuberculin screening
on the first day of work. If unable to do so, an MHM representative will direct you to the process for fulfilling these
requirements. Please be advised that many facilities may not allow you to start working until you have presented
both the CPR certification and the tuberculin screening .

As part of your employment process with MHM, your cooperation with our professional credentialing process is
required. MHM has engaged Credentialing Tracks, Inc., a nationally certified firm , to conduct the licensure
verification. Enclosed with this offer letter is a supplemental application, which you must complete and submit as
soon as possible, in ·order to begin the credentialing process. There is no cost to you for this process and all
information gathered will be held in strict confidence. Your prompt cooperation with this process is critical.

SALARY
You will receive an hourly rate of $100.48 paid on a bi-weekly basis, less appropriate deductions and withholdings,
and you will be expected to work on an as needed basis. You will receive a full-time salary of $209,000.00
beginning on January 8, 2017 when your status is changed.

PAY INFORMATION
MHM pays all of its employees electronically. You will have an opportunity to complete the pay disposition forms
through the online Onboarding process.

Additionally, MHM does not mail pay statements as employees can access pay statements online through ADP
iPay. Upon your first pay ,date, you will be able to register and the iPay statement will be available for you to view
and print 24 hours a day, 7 days a week through ADP iPay's secure Internet site. Please see the enclosed iPay
information sheets for more details.

SIGN ON BONUS
You are eligible for a sign on bonus of $5,000.00 payable with the paycheck corresponding to the pay-period
following your first of 90 days of service. You will receive a $5,000.00 retention bonus after 6 months of consecutive
full-lime employment. Should you terminate your employment voluntarily or be terminated with cause within one
year of your date of hire, money will be paid back on a prorated basis.




                                                                                                          Initials-.W




CONFIDENTIAL

                                                                                               MHMHP 000053
Case: 3:19-cv-00234-NBB-RP Doc #: 132-6 Filed: 10/26/20 3 of 3 PageID #: 991




                                                        rn
                                                        u.a
                                               ~ M Serwlces, Inc
BENEFITS
You will not be eligible to participate in MHM's benefit plans, which include Paid Days Off (PDO) until you begin full-
time employment on January 8, 2017.

401(k) EMPLOYEE SAVIIIIGS PLAN
You will not be eligible to participate in our 401(k) Employee Savings Plan until you begin full-time employment on
January 8, 2017.

TIMEKEEPING
MHM requires you to accuirately report all hours worked. By using an electronic timekeeping system, MHM ensures
that your time will be accuirately recorded and calculated to company and contract policies, resulting in fairness for
all employees. MHM also uses this system as a means of financial reporting and analysis. You will receive
instructions on how to use the system prior to your first day of employment.

AT WILL EMPLOYMENT
Your employment is on an at-will basis, which means you have the right to terminate your employment at any time
for any reason, and we have that same right. This is a legal qualification, and is in no way meant to diminish your
value to the company and the quality of services we anticipate you will provide. It is important, however, that you
understand no inference as to employment for any specific period of time is to be drawn from the fact that at times
this letter and other employment-related materials may refer to certain compensation or benefits on an annualized
basis. You are expected to comply with all MHM internal policies and procedures as well as any of our client's
policies and procedures which may be applicable to you, which may be amended from time, to time. Finally, you
understand that as a requirement of working on this MHM program, you are required to obtain and maintain facility
access privileges at the correctional facility to which you are assigned, which is granted and may be revoked by the
client in its sole discretion. In addition, you understand that, because of MHM's status as a contractor to the client,
you serve at the pleasure of the client who may also, with or without reason, request that you be removed from the
program. Loss of access privileges or requests for your removal from the program by the client will result in
termination of your employment with MHM.

MEDICAL MALPRACTICE INSURANCE
MHM will provide medical malpractice coverage at MHM's expense upon receipt of your employment application
form , fully completed and signed. The coverage will apply to services rendered during your employment with MHM
even if a claim is filed after your termination.

ACCEPTANCE OF OFFER and AGREEMENTS
If this offer is acceptable to you, please sign this offer letter below and bring it along with the other required
documents listed on the New Hire Onboarding memo to the Marshall County Correctional Facility on your first day
of employment. Please note that should MHM not receive your acceptance of this offer by youir start date, this offer
will expire.

We are very excited about your joining our team . We believe you can make a significant contribution to the success
ofMHM.

                                                                  READ and ACCEPTED:




Jamaal Gilani                                                       J\l'vwl l A~ YY"? \o hv \w1 ~
                                                                 (lAmy
HR Administrator                                                        R. Woods, MD     I I Date




CONFIDENTIAL

                                                                                                MHMHP 000054
